ORDER
CHRIS C. OLEWUENYI of UNION, who was admitted to the bar of this State in 1998, having pleaded guilty in the United States District Court for the District of New Jersey to a federal information charging him with conspiracy to defraud a financial institution, in violation of 18 U.S.C.A 371, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20—13(b)(1), CHRIS C. OLEWUENYI is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that CHRIS C. OLEWUENYI be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that CHRIS C. OLEWUENYI comply with Rule 1:20-20 dealing with suspended attorneys.